Order entered February 14, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00662-CR
                              No. 05-21-00663-CR

               PHILLIP LYNN SCHWARTZKOPF, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 1
                           Collin County, Texas
          Trial Court Cause Nos. 001-86990-2020 & 001-86991-2020

                                    ORDER

      Before the Court is appellant’s February 10, 2022 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by March 14, 2022.



                                            /s/   ERIN A. NOWELL
                                                  JUSTICE